                                     Case
                                     Case 1:20-cv-02095-AKH
                                          1:20-cv-02095-AKH Document
                                                            Document 6
                                                                     4 Filed
                                                                       Filed 03/10/20
                                                                             03/09/20 Page
                                                                                      Page 1
                                                                                           1 of
                                                                                             of 1
                                                                                                1
  A O 1 2 0 ( R e v. 0 8/ 1 0)

                                                M ail St o p 8                                                                             REP O RT                      O N T HE
T O:
                Di r e ct o r of t h e U. S. P at e nt a n d T r a d e m a r k Offi c e                                        FI LI N G O R D E T E R                    MI N A TI O N O F A N
                                             P. O. B o x 1 4 5 0                                                               A C TI O N R E G A R DI                   N G A P ATE NT O R
                                  Al e x a n d ri a, V A 2 2 3 1 3- 1 4 5 0                                                                  T R A DE                     M A R K

                           I n C o m pli a n c e wit h 3 5 U. S. C. § 2 9 0 a n d/ or 1 5 U. S. C. § 1 1 1 6 y o u ar e h er e b y a d vis e d t h at a c o urt a cti o n h as b e e n
                fil e d i n t h e U. S. Distri ct C o urt                               S o ut h er n Di
                                                                                        Southern         stri ct of
                                                                                                      District     of NNew
                                                                                                                         e w YYork or k                                   o n t h e f oll o wi n g
         G✔    Tr a d e m ar ks or            G✔4 P at e nts.    (   G✔    t h e p at e nt a cti o n i n v olv es 3 5 U. S. C. § 2 9 2.):

D O C K E T N O.                                   D A T E FI L E D                                 U. S. DI S T RI C T C O U R T
              220-cv-2095
                0- c v- 2 0 9 5                                   3/ 9/ 2 0 2 0
                                                                  3/9/2020                                                            S o ut h er n Di
                                                                                                                                      Southern         stri ct of
                                                                                                                                                    District   of NNew
                                                                                                                                                                    e w YYork
                                                                                                                                                                          or k
P L AI N TI F F                                                                                                 DEFE N D A NT
 AAmeziel,
   m e zi el, IInc.
                n c.                                                                                               Wi e s n er Pr
                                                                                                                   Wiesner        o d u ct s IInc.
                                                                                                                               Products        n c.



           P ATE NT OR                                     D ATE OF P ATE NT
                                                                                                                                H OL DE R OF P ATE NT O R T R A DE M A R K
       T R A D E M A R K N O.                               OR TR A DE M AR K

   R E 4 5, 5 3 3
 1 RE45,533                                                       6/ 2/ 2 0 1 5
                                                                  6/2/2015                             Wi e s n er Pr
                                                                                                       Wiesner        o d u ct s IInc.
                                                                                                                   Products        n c.

 2

 3

 4

 5


                                                 I n t h e a b o v e — e ntitl e d c as e, t h e f oll o wi n g p at ent(s)/ tr a d e m ar k(s) h a v e b e e n i n cl u d e d:
D ATEI NCL U DE D                                I NCL U DE D B Y
                                                                                   G✔    A m e n d m e nt            G✔   A ns w er              G✔   Cr oss Bill                 G✔     Ot h er Pl e a di n g
           P ATE NT OR                                     D ATE OF P ATE NT
                                                                                                                                H OL DE R OF P ATE NT O R T R A DE M A R K
       T R A D E M A R K N O.                               OR TR A DE M AR K
 1

 2

 3

 4

 5


                                 I n t h e a b o v e — e ntitl e d c as e, t h e f oll o wi n g d e cisio n h as b e e n r e n d er e d or j u d g e m e nt iss u e d:
D E CI SI O N/J U D G E M E N T




CLER K                                                                                   ( B Y) D E P U T Y C L E R K                                                                  D ATE
 Ruby J. Krajick                                                                              /s/ P. Canales                                                                             3/10/2020

C o p y 1 — U p o n i niti ati o n of a cti o n, m ail t his c o p y t o Di r e ct o r     C o p y 3 — U p o n t e r mi n ati o n of a cti o n, m ail t his c o p y t o Di r e ct o r
C o p y 2 — U p o n fili n g d o c u m e nt a d di n g p at e nt(s), m ail t h is c o p y t o Di r e ct o r   C o p y 4 — C as e fil e c o p y


               Pri nt
               Print                                      S a v e AAs...
                                                          Save      s...                                                                                                                                  R e s et
                                                                                                                                                                                                          Reset
